t c memo united_states tax_court john r galbraith and mary m galbraith petitioners v commissioner of internal revenue respondent docket no filed date john r galbraith and mary m galbraith pro_se brenn c bouwhuis for respondent memorandum findings_of_fact and opinion holmes judge this is a substantiation case arising from john galbraith’s schedule c he claimed numerous deductions for his work as a traveling salesman but his recordkeeping was spotty the commissioner determined a deficiency in tax of more than dollar_figure and seeks an additional dollar_figure in penalties findings_of_fact during galbraith was a traveling salesman selling maintenance parts like nuts bolts power tools and certain electrical items he used to work for a single company but in he began to split his time between a distributor-- winzer--which sent him a form_w-2 that he reported as wages on his return and his own business whose receipts and expenses he reported on a schedule c whether he was on his own time or on the distributor’s time galbraith’s job was the same he would make cold calls on potential clients visit those who would receive him and try to close sales many of the products that galbraith sold were difficult to find so he had a niche market his schedule c sales were very specialized and he had only one customer in that business in the year before us a spanish windmill manufacturer that needed a very particular kind of bolt that galbraith knew how to procure even though galbraith had only one non-winzer customer that year he claimed a great deal of mileage for what he said were cold calls for his schedule c business this raises an obvious question how is it that an experienced salesman gave such frequent and voluminous sales pitches yet gets only one customer it seems more likely that galbraith’s mileage was related to his work on commission for winzer rather than his schedule c business this hurts his credibility and it isn’t the only thing that does the most serious problem came from discrepancies in his mileage logs he operated four vehicles during the tax_year a truck a jeep a acura and a acura galbraith claimed at trial that he recorded his daily mileage by writing the starting and ending odometer readings for each trip on a post-it note after he recorded the number he would stick the post-it note in his day-timer but the mileage log for the jeep stated that its odometer read big_number miles on date while a carfax report on the same vehicle showed an odometer reading of big_number in date galbraith said that after he had the jeep’s dashboard replaced there was a new starting mileage on the jeep but we also spotted a similar problem in the logs for galbraith’ sec_2002 acura in date the acura had an odometer reading of big_number but by date it had run backward to big_number this time galbraith admitted that he couldn’t account for the discrepancy we do not find galbraith’s testimony about these logs convincing galbraith also failed to report income from various sources and claimed numerous other deductions on his tax_return in date the commissioner sent him a notice_of_deficiency galbraith a california resident timely filed his petition after a slew of concessions only his schedule c expenses and the sec_6662 penalty remain at issue those expenses are amount claimed amount allowed dollar_figure --- expense car truck depreciation insurance non-health office repairs maintenance travel meals entertainment utilities other non-transcribed total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number amount disallowed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- big_number all section references are to the internal_revenue_code in effect for the year in issue and all rule reference are to the tax_court rules_of_practice and procedure unless otherwise indicated opinion sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in connection with a trade_or_business we generally presume the commissioner’s determination in the notice_of_deficiency is correct and the taxpayer has the burden of proving what he spent rule a 290_us_111 to prove these deductions a taxpayer usually must keep sufficient records to substantiate them sec_6001 sec_1_6001-1 income_tax regs we may estimate some types of business_expenses but only if the taxpayer provides at least some evidence to support an estimate and only if we are convinced from the record that he incurred them 39_f2d_540 2d cir blythe v commissioner tcmemo_1999_11 some expenses have enhanced substantiation requirements under sec_274 these include expenses for travel and meals and entertainment id for these expenses a taxpayer must show the amount the time the place and the business_purpose of each expense sec_1_274-5t c temporary income_tax regs a taxpayer usually presents some sort of account book diary or log made near the time of the expense but in their absence a taxpayer’s testimony along with corroborative evidence may suffice id para c and galbraith claimed dollar_figure in schedule c expenses and the commissioner allowed only about dollar_figure we will group these expenses by category i sec_274 expenses a car and truck expense car truck amount claimed amount allowed amount disallowed dollar_figure dollar_figure dollar_figure galbraith claimed dollar_figure in car-and-truck expenses for the tax year-- opting to use the standard mileage rate he provided pages of purported mileage logs for the four vehicles he operated but the discrepancies with the odometer readings make them not credible another problem with the logs is that galbraith admitted twice during trial that he was out of town or doing work in his capacity as winzer’s employee on a day that he logged miles for his schedule c business see barton v commissioner tcmemo_2005_97 finding numerous inconsistencies in the evidence submitted by the taxpayer to substantiate his automobile expenses and not allowing additional expenses even if we could trust galbraith’s logs they do not identify the business_purpose of each expense and so still wouldn’t meet sec_274’s requirements see sec_1_274-5t c temporary income_tax regs we therefore find that he is not entitled to a larger deduction for his car-and-truck expenses beyond the small amount the commissioner already allowed see 725_f2d_1183 9th cir pace v commissioner tcmemo_2010_272 royster v commissioner tcmemo_2010_16 b travel meals and entertainment expense amount claimed amount allowed amount disallowed travel meals entertainment dollar_figure --- --- dollar_figure galbraith claimed just over dollar_figure in travel_expenses and another dollar_figure for his meals and entertainment to substantiate these expenses galbraith submitted various credit-card statements and receipts for airfare hotels and meals there is no way to tell from these documents however what the business_purpose of each expense was--or if there even was one at all therefore we find for the commissioner on these expenses c cell phones expense amount claimed amount allowed amount disallowed cellular phone dollar_figure dollar_figure dollar_figure galbraith claimed dollar_figure in expenses for his cellular phones the commissioner did allow dollar_figure so we are only deciding whether galbraith is entitled to any deduction beyond that to substantiate these expenses he submitted bills from verizon wireless in cellular phones were listed_property and thus subject_to strict substantiation requirements under sec_274 sec_280f sec_274 each verizon wireless statement shows a cell phone plan for four numbers the first number was for a phone galbraith used substantially but not exclusively for business the second was for a phone he used not at all the third was for his son’s phone and used for an unrelated business and the fourth was for his wife’s personal phone and galbraith used his business phone not just for his own business but for his winzer work the commissioner determined that only one- half of one-fourth of galbraith’s cellphone expenses should be deductible we do not find that galbraith showed that he was entitled to any more ii non- sec_274 expenses a depreciation expense depreciation amount claimed amount allowed amount disallowed dollar_figure --- dollar_figure sec_280f no longer includes cellular phones as listed_property sec_280f galbraith claimed dollar_figure in depreciation expenses for the tax_year he did not submit any documents into evidence nor did he offer any testimony during trial to substantiate his claim to depreciation expenses see 503_us_79 adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir his lack of documentation makes an estimation under cohan impossible we therefore find for the commissioner b insurance expense amount claimed amount allowed amount disallowed insurance non-health dollar_figure --- dollar_figure galbraith claimed dollar_figure in insurance expenses the only document he submitted as substantiation was something titled evidence of insurance for the jeep and the acura this document did not identify the cost of the insurance or show that he had paid it and it wasn’t even for again we cannot apply cohan and we find for the commissioner c office expenses expense amount claimed amount allowed amount disallowed office dollar_figure --- dollar_figure galbraith claimed dollar_figure in office expenses as he did for his meals-and- entertainment_expenses galbraith submitted only credit-card statements and receipts as substantiation this does not help us to figure out if the expenses were personal or served a business_purpose we find for the commissioner on this issue d repairs and maintenance expense amount claimed amount allowed amount disallowed repairs maintenance dollar_figure --- dollar_figure galbraith claimed dollar_figure in expenses for repairs and maintenance he didn’t provide any documents--either contemporaneous or reconstructed--to substantiate these expenses we were also unable to figure out what he was claiming had to be repaired or maintained so again galbraith failed to substantiate his expenses see fernandez v commissioner tcmemo_2011_216 taxpayer not entitled to deductions if unable to tie specific expenditures to business we find for the commissioner on this issue e utilities expense amount claimed amount allowed amount disallowed utilities other than cellular phone dollar_figure dollar_figure dollar_figure galbraith claimed dollar_figure in other utility expenses the commissioner did allow dollar_figure so we are only deciding whether galbraith is entitled to any deduction beyond that to substantiate these expenses he submitted bills from pg e and at t galbraith submitted at t statements for landline phones for his wife and sister-in-law galbraith claimed that he sometimes used his sister-in-law’s phone for his own business but even if we found his testimony credible there is no way to distinguish between charges for personal_use and charges that had a business_purpose see bennett v commissioner tcmemo_2010_114 it’s the same story for the other two lines galbraith claims that these lines had a business_purpose but we do not find his testimony credible and he gave us no way to distinguish between business and personal charges we therefore find that the primary purpose of these phone lines was personal see 55_tc_94 see also rowell v commissioner tcmemo_1988_410 aff’d 884_f2d_1085 8th cir galbraith also claimed utility expenses for electricity and heat he submitted pg e statements for his personal_residence he also testified that he conducted business in only one room of the house and that even when he did it was mostly to fax documents galbraith testified that he used this room only as a home_office but we don’t find him credible there’s also a subtler failure of proof here a taxpayer is only entitled to claim utilities expenses for the portion of a personal_residence that he uses exclusively for business purposes sec_280a galbraith submitted no documents and gave no testimony about the size of the house and the room which leaves us unable to do the math of proportional allocation even if we believed that he used the room exclusively for business see gaylord v commissioner tcmemo_2003_273 no home-office deductions without proof of allocation of space in residence to recap the commissioner allowed dollar_figure in utilities expenses galbraith is not entitled to anything more f other expenses expense amount claimed amount allowed amount disallowed other dollar_figure dollar_figure dollar_figure galbraith claimed dollar_figure in other expenses the commissioner allowed dollar_figure but there was no evidence of what these expenses even were much less how they related to galbraith’s business no more deductions here g non-transcribed expenses expense amount claimed amount allowed amount disallowed non-transcribed expenses dollar_figure --- dollar_figure galbraith claimed dollar_figure in non-transcribed expenses these expenses are a miscellaneous-expense category and there was no evidence to support their deductibility see fernandez v commissioner tcmemo_2011_216 no deductions without substantiation galbraith testified that even he didn’t know what these expenses were for no deductions here h rent even though galbraith did not claim rent as an expense on his schedule c he submitted a lease document relating to other years he also submitted invoices for rent allegedly due in but no proof that he paid the rent these documents don’t prove that there was a lease or that rent was paid for the tax_year so galbraith is not entitled to a deduction see edwards v commissioner tcmemo_2002_169 aff’d 119_fedappx_293 d c cir to sum up poor recordkeeping--and for some categories no recordkeeping at all--means no deductions beyond what the commissioner already allowed iii sec_6662 penalty the commissioner determined an accuracy-related_penalty under sec_6662 which imposes a penalty of percent of the portion of the underpayment_of_tax attributable to any substantial_understatement of tax the initial burden of production is on the commissioner to show that the understatement_of_tax was substantial sec_7491 an understatement_of_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 here galbraith’s corrected tax_liability for the tax_year was over dollar_figure and his reported tax_liability was only dollar_figure the understatement is well over both percent of the tax required to be shown and over dollar_figure the commissioner has met his burden a taxpayer can rebut the penalty only by proving that he acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs galbraith offered no evidence on this issue and the discrepancies in what records he did present make it difficult for us to believe he acted in good the code also imposes this penalty for negligence or disregard of rules or regulations sec_6662 but because we find that there was a substantial_understatement we need not address galbraith’s negligence faith in claiming those deductions that the commissioner disallowed we therefore find that galbraith is liable for the sec_6662 accuracy-related_penalty decision will be entered for respondent
